FILED
                           NOT FOR PUBLICATION                             MAR 12 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50530

              Plaintiff - Appellee,              D.C. No. 3:11-cr-05423-BEN-1

  v.
                                                 MEMORANDUM*
RAMON ARMANDO SAUCEDO-
TREJO,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                       Argued and Submitted March 6, 2014
                               Pasadena, California

Before: BYBEE, BEA, and IKUTA, Circuit Judges.

       Defendant Ramon Armando Saucedo-Trejo argues that despite having

waived his right to appeal his within-Guidelines sentence, he may raise an appeal




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
pursuant to 18 U.S.C. § 3742 because the government breached the plea

agreement.

      We disagree. The government did not breach the express terms of the plea

agreement by asking the court to impose a 16-level “crime of violence”

enhancement based on defendant’s prior conviction. Section X.A of the agreement

establishes that the parties did not agree to make a joint recommendation of a

Specific Offense Characteristic but rather authorized each party to make its own

argument to the court regarding the appropriate enhancement at sentencing. Based

on the contract as a whole and the course of performance between the parties,

Section X.F required the parties to recommend the low end of the advisory

guidelines range at the time of sentencing, not to reach agreement on the elements

of the sentence expressly left open in Section X.A.

      Nor did the government act in bad faith by recommending the enhancement

prior to obtaining the change of plea colloquy transcript from state court. Nothing

in the plea agreement prohibited the government from requesting a continuance to

obtain such documents from state court before sentencing.

      Because we conclude the plea agreement contains a valid appellate waiver

and the government did not breach the plea agreement, we dismiss the appeal. See

United States v. Schuman, 127 F.3d 815, 817–18 (9th Cir. 1997) (per curiam).


                                         2
DISMISSED.




             3